Judgment unanimously affirmed. Memorandum: The court properly exercised its discretion in denying defendant’s mistrial motions (CPL 280.10). We do not find that the passing allusions to driving while intoxicated as a felony were so prejudicial as to deprive defendant of a fair trial. The court found that the attorney’s comment during voir dire was inadvertent. The police officer’s reference to making out the felony complaint was a volunteered response during redirect examination and not one elicited by the prosecutor’s question. There is sufficient evidence in the record to support all of the convictions. We find no basis for reversal or modification of the sentence. (Appeal from judgment of Onondaga County Court, Burke, J.—driving while intoxicated.) Present—Hancock, Jr., J. P., Callahan, Denman, Boomer and Green, JJ.